United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1082
Issued: November 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2014 appellant filed a timely appeal from a November 12, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his reconsideration request on
the basis that it was untimely filed and failed to present clear evidence of error.1 Because more
than 180 days has elapsed since the most recent merit decision dated June 30, 2011 to the filing
of this appeal, the Board lacks jurisdiction to review the merits of appellant’s case pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.3

1

At the time the present appeal was filed, appellant requested an oral argument with the Board; however, in a
September 16, 2014 letter, he withdrew the oral argument request.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 28, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and did not establish clear evidence of error.
FACTUAL HISTORY
On July 27, 2010 appellant, then a 65-year-old supervisory distribution facilities
specialist, filed an occupational disease claim (Form CA-2) alleging that he sustained hearing
loss due to working around and in high-level noise areas during the course of his federal
employment. He first became aware of his hearing loss on May 22, 1985 and first related it to
his federal employment on March 31, 2009. Appellant continued to work at the employing
establishment in the same position until he retired on September 3, 2010. He had previously
received a schedule award for a seven percent binaural (both ears) hearing loss under OWCP File
No. xxxxxx587.
In a December 8, 2010 report, Dr. Daryl Bodner, a Board-certified otolaryngologist,
diagnosed high frequency sensorineural hearing loss of long-standing duration. He advised that
audiometric testing had been conducted, repeated and compared to the best hearing test available
to them, which were two tests from 2004. Dr. Bodner determined that appellant’s hearing test
from December 8, 2010 was very similar to what it was in 2004. He found a slight drop around
the frequency level of 500 cycles per second, but appellant’s higher frequencies were otherwise
fairly stable. Dr. Bodner determined that appellant’s discriminations were better on the
December 8, 2010 testing than it was in the past.
OWCP referred appellant to Dr. Clifford Steinig, a Board-certified otolaryngologist, for a
second opinion examination. In a February 16, 2011 report, Dr. Steinig diagnosed binaural
sensorineural hearing loss causally related to noise exposure in appellant’s federal employment.
He noted that appellant was having significant problems with tinnitus and recommended hearing
aids.
By decision dated March 8, 2011, OWCP accepted bilateral hearing loss due to noise.
On March 16, 2011 Dr. Arnold T. Berman, an OWCP medical adviser, opined that
appellant had a 42.51 percent binaural hearing loss based on a February 16, 2011 audiogram
performed for Dr. Steinig. He found that appellant had reached maximum medical improvement
on February 16, 2011 and noted that hearing aids were not authorized.
By decision dated June 30, 2011, OWCP granted a schedule award for 42.51 percent
binaural hearing loss, less the 7 percent previously paid under File No. xxxxxx587, resulting in
35.51 percent rounded up to a 36 percent binaural hearing loss. The period of the award was 72
weeks from February 16, 2011, the date of the most recent audiogram and date of maximum
medical improvement.
In a May 17, 2012 letter to OWCP, appellant requested continued compensation
payments for an additional 72-week period on the basis that he had extreme ringing in both ears.
He submitted audiometric testing dated December 8, 2010.

2

In an appeal request form dated September 29, 2012 and received by OWCP on
October 2, 2012, appellant requested reconsideration of his claim. He submitted a letter dated
September 28, 2012 requesting 200 weeks of compensation on the basis that he had a 95 percent
binaural hearing loss. In an October 22, 2013 letter, appellant reiterated his request for a total of
200 weeks of compensation for his hearing loss and tinnitus. He also submitted pages from the
Federal Personnel Manual indicating that 200 weeks was the total number payable for a loss of
binaural hearing.
By decision dated November 12, 2013, OWCP denied appellant’s request for
reconsideration on the basis that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of OWCP’s decision for which
review is sought.6 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).7
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
4

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

6

20 C.F.R. § 10.607(a).

7

See Jesus D. Sanchez, supra note 4; F.R., Docket No. 09-575 (issued January 4, 2010).

8

20 C.F.R. § 10.607(b).

9

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

10

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

11

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

See Leona N. Travis, 43 ECAB 227, 241 (1991).

3

evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.14 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.15
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP regulations16 and procedures17 establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision. A
right to reconsideration within one year also accompanies any subsequent merit decision on the
issues,18 including any merit decision by the Board and any merit decision following action by
the Board.19 The most recent merit decision was OWCP’s June 30, 2011 schedule award
decision. Appellant had one year from the date of this decision to make a timely request for
reconsideration. The appeal request form was dated September 29, 2012 and the record shows
that it was received by OWCP on October 2, 2012. There is no evidence, in the form of a
postmark, e.g., to establish that appellant requested reconsideration earlier than
September 29, 2012. His May 17, 2012 letter to OWCP sought continued compensation based
on tinnitus. Appellant did not specify that he sought reconsideration of the June 30, 2011
schedule award. He did not follow the instructions in the schedule award decision regarding
reconsideration.20 Since appellant did not file his request until September 29, 2012, it was
reviewed outside the one-year time period.
As his September 29, 2012 request for
reconsideration was submitted more than one year after the June 30, 2011 merit decision, it was
untimely filed. Consequently, appellant must demonstrate clear evidence of error by OWCP in
the denial of his claim.21
13

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

15

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

16

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011); see
Veletta C. Coleman, supra note 14.
18

See Robert F. Stone, 57 ECAB 292 (2005).

19

See Federal (FECA) Procedure Manual supra note 17 at Chapter 2.1602.3.b (January 2004).

20

See Thomas Burns, 53 ECAB 351 (2002).

21

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

In his letters, appellant requested an additional 72 weeks of compensation or a total of
200 weeks of compensation. He submitted pages from the Federal Personnel Manual indicating
that 200 weeks was the total number payable for a loss of binaural hearing. To the extent that
appellant is arguing that the period of schedule award did not reflect the period of his actual
hearing loss there is no clear evidence of error.22 It is well established that a schedule award
begins at the date of maximum medical improvement.23 The medical evidence determines the
date of maximum medical improvement, the extent of impairment,24 and the number of weeks of
compensation under 5 U.S.C. § 8107(c). Complete or 100 percent binaural hearing loss is the
equivalent of 200 weeks of compensation. OWCP paid appellant for 72 weeks (36 percent of
200) from February 16, 2011, the date of the most recent audiogram and date of maximum
medical improvement. The Board finds that this was proper as neither OWCP nor the Board has
the authority to enlarge the terms of FECA or to make an award of benefits under any terms
other than those specified in the statute.25
Appellant further argued that he had a 95 percent binaural hearing loss. In support of his
claim, he submitted audiometric testing dated December 8, 2010. This evidence is not new,
relevant or pertinent as it was interpreted by Dr. Bodner in his December 8, 2010 report, which
was previously considered by OWCP in its June 30, 2011 schedule award decision. The medical
evidence is not sufficient to raise a substantial question as to the correctness of OWCP’s
decision. If appellant believes his employment-related hearing loss has worsened, he may at any
time seek an increased schedule award based on new relevant and pertinent medical evidence.
To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.26 The evidence does not manifest on its face that
OWCP committed an error in granting an award of 36 percent on June 30, 2011. Appellant has
not otherwise submitted evidence of sufficient probative value to raise a substantial question as
to the correctness of OWCP’s decision. Accordingly, the Board finds that the evidence he
submitted is insufficient to establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and did not establish clear evidence of error.

22

See J.T., Docket No. 13-1236 (issued November 6, 2013).

23

See Adela Hernandez-Piris, 35 ECAB 839 (1984); James T. Rogers, 33 ECAB 347 (1981).

24

Under FECA the degree of permanent impairment is determined by application of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.
25

See E.S., Docket No. 10-2096 (issued June 7, 2011); see also Helen A. Pryor, 32 ECAB 1313 (1981).

26

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011); see
Dean D. Beets, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

